Citation Nr: 0032929	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic neck strain, status post fracture of the right 
clavicle.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from January 1971 to October 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Service connection for chronic neck strain, status post 
fracture of the right clavicle, was granted in a January 1985 
rating decision, and a noncompensable evaluation was 
assigned.  In July 1997, the RO received the veteran's 
request for an increased evaluation, which it granted in part 
in a June 1998 rating decision, assigning a 10 percent 
evaluation, effective from March 1997.  The veteran appealed 
the assigned evaluation, and a 10 percent disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Service connection for PTSD and for residuals of a left ankle 
fracture was also granted in the June 1998 rating decision, 
and 10 percent evaluations were initially assigned for both 
disabilities.  The veteran also appealed these assigned 
evaluations, and in a March 2000 rating decision, the 
veteran's disability rating for PTSD was increased to 30 
percent, effective from July 1997.  The 10 percent evaluation 
for residuals of a left ankle fracture was confirmed and 
continued.  The 30 and 10 percent evaluations remain in 
effect and are the subject of this appeal.  Id.

The issue of entitlement to service connection for 
degenerative arthritis of the lumbar spine is addressed in 
the Remand section hereinafter.


FINDINGS OF FACT

1.  The veteran's chronic neck strain is manifested by 
complaints of constant pressure in the neck, with occasional 
shooting pain if the neck is moved too quickly; clinically, 
there was moderate pain upon motion, particularly with 
rotation of the cervical spine.

2.  The veteran's PTSD is manifested by the ability to work 
regularly on a full-time basis despite his symptoms, normal 
speech patterns, and no evidence of flattened affect, memory 
loss, or panic attacks.

3.  The veteran's residuals of a left ankle fracture are 
manifested by complaints of chronic pain in the ankle, which 
is worse with activity and cold weather; clinically, there is 
evidence of arthritis, and range of motion of the left ankle 
is reduced by 25 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
the veteran's chronic neck strain, status post fracture of 
the right clavicle, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veteran's Claims Assistance Act, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2000).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veteran's Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2000).

3.  The schedular criteria for a 20 percent evaluation for 
the veteran's residuals of a left ankle fracture have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veteran's Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's chronic neck strain is evaluated pursuant to 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a (2000).  Specifically, 
Diagnostic Code 5290 provides for a 10 percent evaluation 
where there is evidence of slight limitation of motion of the 
cervical spine.  A 20 percent evaluation is warranted where 
there is evidence of moderate limitation of motion of the 
cervical spine.  A maximum 30 percent evaluation is warranted 
where there is evidence of severe limitation of motion of the 
cervical spine.  The veteran is currently rated as 10 percent 
disabled due to limited motion of the cervical spine.

Additionally, in evaluating limitation of motion, functional 
loss and reductions of the normal excursion of joint 
movements (38 C.F.R. §§ 4.40 and 4.45) must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's PTSD is evaluated pursuant to the schedular 
criteria applicable to evaluating mental disorders.  See 
38 C.F.R. Part 4, § 4.130 (2000).  Specifically, Diagnostic 
Code 9411 provides for a 30 percent evaluation where there is 
evidence of occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  The veteran is currently rated as 30 percent 
disabled under this diagnostic code.

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently irrelevant, obscure, or illogical speech; near 
continuous panic or depression affecting the ability to 
function independently; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The veteran's residuals of a left ankle fracture are 
addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5271 provides for a 10 percent 
evaluation where there is evidence of moderate limitation of 
motion of the ankle, and a maximum 20 percent evaluation 
where there is evidence of marked limitation of motion of the 
ankle.

Again, in evaluating limitation of motion, 38 C.F.R. Part 4, 
§§ 4.40 and 4.45 must also be considered.  See DeLuca v. 
Brown, supra.

II.  Factual Background

With respect to evaluation of the veteran's chronic neck 
strain, the pertinent evidence of record consists of VA 
treatment records (dated from March to April 1997), three VA 
examinations (conducted in October 1997 and in September 
1999), and the veteran's testimony at his September 1999 RO 
hearing.

VA treatment records dated from March to April 1997 reflect 
the veteran's complaints of chronic neck pain and chronic 
neck pressure, with a warm sensation down the back and 
shooting pain in the neck when he turned his neck.  These 
records also reflect the veteran's report that weather 
changes made his neck worse.  Clinically, it was noted that 
the veteran had good range of motion of the neck in all 
directions, although there was discomfort.  Historically, it 
was noted that an x-ray study from January 1997 had revealed 
only minimal degenerative changes in the neck.  Currently, 
there was no evidence of degenerative joint disease to cause 
the veteran's neck pain, nor was there evidence of rheumatoid 
arthritis.  The assessment indicated probable early traumatic 
arthritis developing.

The October 1997 VA examination of the joints reflects the 
veteran's service medical history and his complaints of 
continued neck pain since his injury in service.  It was 
noted that the veteran had not had surgery on his neck and 
that he took Parafon Forte for pain.  The veteran also 
reported that he had had physical therapy and ultrasound 
treatments on his neck, with no significant benefit.  The 
veteran's neck pain was worse with activity but alleviated 
with rest.  The examination report contains no clinical 
findings as to the veteran's neck (cervical spine).

The October 1997 VA examination of the spine showed that the 
veteran's cervical spine range of motion was 50 degrees of 
flexion, 15 degrees of extension, 30 degrees of lateral 
flexion to the right and left, and 70 degrees of rotation to 
the right and left.  There was moderate pain, particularly 
with rotation.  There was no objective evidence of weakness, 
but there was mild tenderness of the posterior spine.  There 
was also evidence of mild posterior cervical spasm.  There 
were no postural abnormalities, nor was there fixed 
deformity.  A contemporaneous x-ray study of the cervical 
spine showed mild narrowing of the fourth disc space, with 
associated straightening of the normal lordosis.  The 
pertinent diagnosis was mild degenerative disc disease, 
cervical spine, with associated bilateral upper extremity 
radiculopathy.

At his September 1999 RO hearing, the veteran testified that 
he worked as a Senior Equipment Operator at the Riverside 
National Cemetery, where he dug graves, etc.  (T. at 2).  The 
veteran also testified that he worked on his piece of 
equipment six to seven hours a day and that he experienced a 
numbness and a shooting pain in his neck if he turned it too 
quickly.  (T. at 3).  When asked if he got treatment for his 
neck anywhere, the veteran responded in the negative.  Id.  
The veteran stated that the VA had just recently diagnosed 
arthritis in his neck.  Id.  When asked what he did for pain, 
the veteran stated that he took Tylenol and applied an 
icepack.  The veteran described the pain as a constant 
pressure on his neck.  When asked if this had become worse 
since the October 1997 VA examination, the veteran explained 
that it was constant and had always been this way.  (T. at 
4).  

The September 1999 VA orthopedic examination also reflects 
the veteran's service medical history and his current 
complaints of intermittent, mild, chronic neck pain.  The 
veteran described this as a pressure feeling.  Physical 
examination found a normal cervical lordosis and no evidence 
of scoliosis.  Axial compression was negative, and no muscle 
spasms were noted in this area.  There was no evidence of 
significant tenderness in the cervical area.  The veteran's 
neck range of motion was flexion to 50 degrees (with normal 
being 65 degrees), 25 degrees of extension (with normal being 
50 degrees), 60 degrees of right and left rotation (with 
normal being 80 degrees), and 20 degrees of right and left 
bending (with normal being 40 degrees).  It was noted that 
muscle strength of the neck appeared normal in flexion and 
extension.  There was evidence of mild deformity of the 
junction of the middle and proximal third of the clavicle 
that was the site of the old clavicle fracture, which had 
healed with some bony overgrowth.  There was no tenderness at 
the fracture site or at the sternoclavicular or 
acromioclavicular joints.  A contemporaneous x-ray study of 
the cervical spine was normal.  The pertinent diagnosis was 
intermittent chronic neck strain, not substantiated by any 
significant objective findings.  The examiner commented that 
despite the veteran's subjective complaints, there were no 
radiographic changes and minimal objective changes in the 
veteran's cervical area.

With respect to evaluation of the veteran's PTSD, the 
pertinent evidence of record consists of two VA examinations 
(conducted in October 1997 and in December 1999), a letter 
from the veteran's therapist at the Vet Center (dated in 
September 1999), and the veteran's testimony at his September 
1999 RO hearing.

The October 1997 VA PTSD examination reflects the veteran's 
reports that he had a loving and good marriage with his wife.  
It also indicates that the veteran had been employed since 
1980 at the Riverside National Cemetery as a gravedigger.  
The veteran stated that his performance appraisals had been 
"highly satisfactory."  The veteran also reported some 
interpersonal problems at work, but that did not seriously 
compromise his work effectiveness.  The veteran experienced 
recurrent intrusive thoughts and dreams about events in 
Vietnam, and he avoided thoughts, feelings, conversations, 
and activities associated with the trauma.  He had trouble 
sleeping, outbursts of anger, hypervigilance, and an 
exaggerated startle response.  Mental status examination 
noted that the veteran appeared for his appointment on time 
and that he was appropriately dressed and groomed.  The 
examiner also noted that there was no suggestion of 
exaggeration of symptoms.  In fact, at times it was difficult 
to interview the veteran, because he seemed reticent to 
describe his stressors.  The veteran's speech was normal, and 
there was no suggestion of psychotic processes.  There were 
also no peculiarities of motor movement.  The veteran denied 
any past or present suicidal or homicidal ideation, intent, 
and activity.  There was no evidence of delusions or frank 
paranoia, although the veteran did acknowledge 
suspiciousness.  The veteran also reported olfactory 
hallucinations.  The veteran's mood was anxious, but there 
was no indication of panic attacks.  The veteran's immediate 
and remote recall were grossly within normal limits, but his 
concentration showed some mild impairment.  The veteran's 
judgment and insight were intact.  The examiner commented 
that the veteran was employable by history but stated that 
the veteran's psychological testing was consistent with 
significant emotional distress.  The veteran's good 
vocational history had likely taken significant effort to 
overcome his psychiatric symptoms.  The Axis I diagnosis was 
chronic PTSD, and the Axis IV diagnosis indicated that the 
severity of the veteran's psychosocial stressors was 
moderate.  The veteran's Global Assessment of Functioning 
(GAF) Scale score was 61-65, which the examiner noted 
indicated some mild symptoms or some mild difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The examiner stated that the veteran was 
functioning at a higher level of effectiveness than would be 
suggested by the veteran's history of testing, and it was 
likely that such functioning was at considerable effort.  It 
might have been that the veteran downplayed his psychiatric 
distress.

The September 1999 letter from the veteran's therapist at the 
Vet Center lists the veteran's PTSD symptomatology, which 
included anger, anxiety, depression, trust issues, survival, 
guilt, hyperalertness, low tolerance for stress, nightmares, 
sleep disturbances, and problems feeling good about himself.  
The veteran's PTSD was considered chronic and serious, and 
his treatment was to be ongoing.  The veteran's GAF score was 
45.

At his September 1999 RO hearing, the veteran testified that 
he and his wife of 18 years got into knockdown arguments, 
because he would feel that she was attacking him for 
absolutely no reason at all.  (T. at 6).  When asked if he 
had problems sleeping, the veteran responded that he did not 
like watching war movies, and his wife would get out of bed 
because he would fling and flail.  (T. at 7).  The veteran 
also testified that every once in awhile, he would hear 
voices in the cemetery, which would upset him.  Id.  If 
somebody agitated him at work, he would have to settle down, 
because he would lose it.  Id.  When asked what kind of 
social relationships he had, the veteran responded that right 
now he and his wife did not do much of anything.  (T. at 8).  
This was mostly his choice.  Id.  The veteran also stated 
that he had trouble being around other people.  Id.  The 
veteran indicated that he was supposed to be seeing a 
therapist for counseling on Tuesdays.  (T. at 9).  He did not 
know if that had been set up yet, as they had to get a group 
of veterans together.  Id.  When asked if his symptoms had 
gotten worse since October 1997, the veteran responded in the 
affirmative, as his wife had been unemployed the past 10 
months.  (T. at 10).  The veteran described himself as a 
little more vulnerable.  Id.  The veteran indicated that he 
had kind of a short fuse at times.  (T. at 11).  He also 
indicated, as to his supervisors, that he was basically okay 
if he was left alone.  Id.  

The December 1999 VA PTSD examination reflects the veteran's 
occupational history and notes that he had been employed on a 
full time basis for 19 years.  It also reflects the veteran's 
mental health treatment through the VA and indicates that the 
veteran was scheduled for anger management and PTSD classes.  
The veteran's psychiatric complaints included problems with 
authority figures, irritability and resentfulness at times, 
depression, suspiciousness, avoiding war movies because they 
upset him, and decreased sociability.  It was noted that the 
veteran was married and had two children.  Mental status 
examination found the veteran neatly dressed and 
appropriately groomed.  The veteran interacted with the 
examiner and was polite, cooperative, and reliable.  His 
speech patterns were normal, and there was no evidence of 
impaired impulse control and obsessive behavior.  The veteran 
was serious with a neutral mood but not depressed.  His 
thought content was mildly anxious and dysphoric, which was 
consistent with mood and circumstance.  There were no 
delusions, hallucinations, thought disorder, or symptoms of 
panic attacks.  The veteran had normal sleeping patterns.  
The veteran denied psychotic symptoms or thoughts of harming 
himself or others.  The veteran was correctly oriented, and 
his judgment and insight were intact, with no evidence of 
impaired reality testing.  The examiner commented on the GAF 
reported by the veteran's therapist at the Vet Center and 
indicated that it was substantially lower than what he would 
estimate, based upon current examination.  The examiner 
referenced the other GAF score of 61-65 and noted that this 
was essentially his own view of the veteran's case.  The 
veteran's current GAF score was 65, which the examiner 
correlated to mild to moderate symptoms and impairment.  The 
examiner noted that the veteran was working regularly, 
despite his symptoms, and he would be rated as having slight 
to moderate disability overall, from a psychiatric viewpoint.

With respect to evaluation of the veteran's residuals of a 
left ankle fracture, the pertinent evidence of record 
consists of three VA examinations (conducted in May 1984, 
October 1997, and September 1999) and the veteran's testimony 
at his September 1999 RO hearing.

The May 1984 VA examination reflects the veteran's subjective 
complaints of discomfort on prolonged use of the left ankle.  
A contemporaneous x-ray study of the left ankle revealed no 
evidence of a recent fracture or other abnormality.  

The October 1997 VA examination of the joints reflects the 
veteran's service medical history and his current complaints 
of chronic left ankle pain, which was worse with activity but 
alleviated with rest.  The veteran also reported that his 
left ankle was worse with cold weather and that he was unable 
to be involved in prolonged ambulation, without significant 
pain.  The veteran also had occasional swelling and symptoms 
of instability.  Physical examination revealed a 2+ palpable 
left ankle effusion, with crepitus on range of motion.  Range 
of motion testing showed 10 degrees of dorsiflexion, with 
active plantar flexion being 20 degrees.  Passive dorsifexion 
was 15 degrees, with passive plantar flexion being 30 
degrees.  There was moderate objective pain with range of 
motion testing, and the veteran had a mild antalgic gait, 
favoring the left lower extremity.  The veteran's foot was 
warm with good color, and there were palpable pedal pulses.  
Sensation was intact, and strength was 5/5 throughout.  A 
contemporaneous x-ray study of the veteran's left ankle 
showed moderate degenerative changes, which included 
bimalleolar osteophytic spurs, an anterior spur distally, and 
osteophytic changes of the posterior talus.  The diagnosis 
was post traumatic arthritis, left ankle, moderate in 
severity.

At his September 1999 RO hearing, the veteran testified that 
he used a backhoe at work, and when he used it a lot, his 
ankle tended to get sore and achy and tended to swell.  (T. 
at 14).  The veteran believed that he had arthritis in the 
ankle.  Id.  Every time the weather changed, he had a hard 
time walking on the ankle, because it hurt.  Id.  The veteran 
stated that he walked funny all the time because of his left 
ankle.  (T. at 15).  The veteran also stated that sometimes 
he got a tightening or cramp in the left calf.  Id.  When 
asked if he played any sports, the veteran responded in the 
negative.  Id.  He stated that if he walked down the street 
and stepped wrong, he would end up on his face, as the left 
foot had less support than the other one.  (T. at 16).  The 
veteran indicated that his ankle symptoms got worse the more 
he used his ankle.  When asked how far he could walk without 
problems, the veteran testified that walking to and from his 
son's school, which was about a mile, caused his foot to 
ache.  Id.  The veteran also testified that he had to stop 
and rest when he walked the dog.  (T. at 17).  When asked if 
he used a brace, the veteran stated that he had a "thing" 
that he used, that held his ankle really tight.  Id.  The 
veteran also stated that he took Tylenol for the pain.  Id.  

The September 1999 VA orthopedic examination also reflects 
the veteran's service medical history and his current 
complaints of occasional aching in the left ankle, which was 
associated with weather changes.  It was noted that the 
veteran did not limp, nor did he take any medication for his 
ankle.  Range of motion testing of the right and left ankles 
revealed 20 degrees of dorsiflexion in both ankles and 45 
degrees of plantar flexion in both ankles.  Normal 
dorsiflexion was 20 degrees, and normal plantar flexion was 
45 degrees.  A contemporaneous x-ray study of the left ankle 
showed an old fracture of the medial malleolus, with intact 
ankle mortise.  There was evidence of an old tibia/fibula 
disassociation, with healing calcification of the interosseus 
ligaments just above the ankle.  The pertinent diagnosis was 
evidence of an old, healed bimalleolar fracture; genuine 
residuals referable to the left ankle, with 25 percent 
reduction of subtalar motion, compared to the normal right 
side.  The examiner commented that the veteran had genuine 
residuals referable to the ankle, which were primarily 
radiographic.  The veteran demonstrated minimal clinical 
findings.

III.  Analysis

With respect to evaluation of the veteran's chronic neck 
strain, upon review of the applicable schedular criteria and 
the pertinent evidence of record, the Board finds that a 20 
percent disability rating is warranted under Diagnostic Code 
5290.

As between the veteran's current 10 percent evaluation and 
the next higher evaluation of 20 percent, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 20 percent evaluation, which 
indicates moderate limited motion of the cervical spine.  See 
38 C.F.R. § 4.7.  Specifically, the Board notes that upon the 
VA joint examination in October 1997 and the VA orthopedic 
examination in September 1999, there was evidence of limited 
cervical spine motion.  Additionally, it was noted in the 
veteran's VA treatment records and upon VA examination in 
October 1997 that the veteran experienced discomfort or 
moderate pain, respectively, with range of motion of the 
cervical spine.  In effect, the Board finds the evidence of 
pain on motion, coupled with evidence of limited cervical 
spine motion, to be productive of moderate disability or 
moderate limitation of motion.  See DeLuca v. Brown, supra.

The Board finds that a rating higher than 20 percent is not 
warranted.  The veteran's disability picture more nearly 
approximates the criteria required for a 20 percent 
evaluation than that required for a finding of severe 
limitation of motion of the cervical spine.  Id.  In this 
respect, the Board cannot ignore the examiner's comments 
contained in the September 1999 VA orthopedic examination 
report, which indicate that the veteran's intermittent 
chronic neck strain was not substantiated by any significant 
objective findings and that despite the veteran's subjective 
complaints, there were no radiographic changes and minimal 
objective changes noted in the cervical area.  Admittedly, 
the record is somewhat inconsistent as to x-ray findings of 
degenerative changes in the veteran's cervical spine, but 
even assuming that such changes are present, they are no more 
than mild, as noted in the October 1997 VA spine examination.  
Further, as to the veteran's range of motion findings, which 
do indeed demonstrate limited motion of the cervical spine, 
the Board reiterates that subsequent to VA orthopedic 
examination in September 1999, the examiner indicated that 
there were no significant objective findings to substantiate 
the veteran's subjective complaints as to his chronic neck 
strain.  Moreover, the veteran's pain on motion has been 
characterized only as discomfort or as moderate pain, as 
noted in the veteran's VA treatment records and upon VA spine 
examination in October 1997.

In reaching this determination, that the veteran's current 
disability picture more nearly approximates the criteria for 
a 20 percent evaluation under Diagnostic Code 5290, the Board 
has considered the veteran's functional impairment and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In assigning a 20 
percent evaluation, the Board has, in effect, compensated the 
veteran for the painful motion of the cervical spine, as well 
as the limitation of motion.  A maximum 30 percent evaluation 
is not warranted in this instance, even considering 
functional impairment, for the reasons discussed above.  To 
reiterate, upon VA orthopedic examination in September 1999, 
the VA examiner did not find significant objective findings 
to substantiate the veteran's subjective complaints, and the 
veteran's painful motion has been characterized only as 
discomfort or moderate pain.  A 20 percent evaluation under 
Diagnostic Code 5290 is assigned for moderate limitation of 
motion of the cervical spine.

In reaching this determination the Board also acknowledges 
that the RO has considered the application of Diagnostic 
Codes 5201 (Arm, limitation of motion of), 5203 (Clavicle or 
scapula, impairment of) and 5293 (Intervertebral disc 
syndrome).  As to application of Diagnostic Code 5201, the 
Board finds that there is no clinical evidence of record 
indicating that the veteran's arms are limited in motion.  
Rather, upon VA orthopedic examination in September 1999, the 
veteran's range of motion of both shoulders was normal.  As 
to application of Diagnostic Code 5203, the Board points out 
that it provides for a maximum evaluation of only 20 percent.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5203 (2000).  
The veteran has been assigned the same evaluation under 
Diagnostic Code 5290.  As to application of Diagnostic Code 
5293, the Board finds that there is no clinical evidence of 
record indicating or suggesting that the veteran has 
intervertebral disc syndrome.  Accordingly, application of 
this diagnostic code is not supported by the clinical 
evidence of record.

With respect to evaluation of the veteran's PTSD, upon review 
of the applicable schedular criteria and the pertinent 
evidence of record, the Board finds that an evaluation in 
excess of 30 percent is not warranted in this instance.  As 
such, the veteran's appeal as to this issue is denied.

As between the veteran's current 30 percent evaluation and 
the next higher evaluation of 50 percent, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for the lower evaluation than that 
required for the higher evaluation.  See 38 C.F.R. § 4.7.  
Specifically, the Board notes that the veteran has been 
married for approximately two decades.  At his September 1999 
RO hearing, the veteran testified that he and his wife and 
knockdown arguments, but at the VA PTSD examination in 
October 1997, the veteran described his marriage as loving 
and good.  The Board also notes that the veteran has been 
employed on a full time basis for approximately two decades.  
Although at his RO hearing the veteran indicated that he had 
a short fuse and that he was basically okay when left alone, 
at the VA PTSD examination in October 1997, the veteran 
indicated that his performance appraisals had been highly 
satisfactory.

Additionally, as for other symptomatology that warrants a 50 
percent evaluation, the Board notes that the clinical 
evidence of record (the October 1997 and December 1999 VA 
PTSD examinations) is negative for flattened affect.  Rather, 
upon examination in December 1999, it was noted that the 
veteran interacted with the examiner and was polite, 
cooperative, and reliable.  It was also noted that the 
veteran was serious with a neutral mood but not depressed.  
The clinical evidence of record is also negative for 
circumstantial, circumlocutory, or stereotyped speech, as the 
veteran's speech pattern was characterized as normal upon 
both examinations, in October 1997 and December 1999.  There 
is also no clinical evidence of panic attacks, again as noted 
upon both examinations, nor is there clinical evidence that 
the veteran has difficulty in understanding complex commands 
or that he has impaired abstract thinking.  Rather, the 
veteran's intelligence was estimated to be in the average to 
high average range upon examination in October 1997 and 
within normal limits upon examination in December 1999.  As 
for evidence of impairment of short and long term memory, the 
veteran's immediate and remote recall were grossly within 
normal limits upon examination in October 1997, although 
there was some mild impairment on delayed recall.  The 
veteran's judgment and insight were intact upon both 
examinations.  Both examiners explained that the veteran's 
GAF score was indicative of mild to moderate symptomatology 
and impairment and that the veteran had some meaningful 
relationships.  

In reaching this determination, the Board acknowledges that 
subsequent to examination in October 1997, the examiner 
commented that the veteran's test results suggested 
significant emotional distress and that he was functioning at 
a higher level of effectiveness than would be suggested by 
his history of testing, but as just discussed, the evidence 
shows very little of the symptomatology required for a 50 
percent evaluation for PTSD.  

The Board has also considered the September 1999 letter from 
the veteran's therapist at the Vet Center in its 
determination.  In this respect, the Board again acknowledges 
that this evidence suggests a greater severity of 
symptomatology than noted in the October 1997 and December 
1999 VA PTSD examinations.  Indeed, the veteran's therapist 
characterized the veteran's PTSD as serious and noted a GAF 
score of 45.  However, this is only one piece of clinical 
evidence that speaks to the severity of the veteran's PTSD 
symptomatology.  Both VA examinations noted similar GAF 
scores of 61-65, and both examiners discussed the veteran's 
PTSD within the classification of mild to moderate 
symptomatology.  In practical effect, then, there is more 
clinical evidence indicating that the veteran's PTSD 
symptomatology is mild to moderate than there is clinical 
evidence indicating that the veteran's PTSD is serious (or 
severe).  As such, there is not an approximate balance of 
positive and negative evidence as to this issue, and the 
benefit of the doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b).

With respect to evaluation of the veteran's residuals of a 
left ankle fracture, upon review of the applicable schedular 
criteria and pertinent evidence of record, the Board finds 
that a maximum 20 percent evaluation is warranted under 
Diagnostic Code 5271.

As between the veteran's current 10 percent evaluation and 
the maximum 20 percent evaluation, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for a 20 percent evaluation.  See 38 C.F.R. 
§ 4.7.  Specifically, the Board notes that the veteran had 10 
degrees of active dorsiflexion with active plantar flexion of 
20 degrees and passive dorsiflexion of 15 degrees with 
passive plantar flexion of 30 degrees upon VA examination in 
October 1997.  While the examiner did not comment as to 
normal range of motion findings at that time, the second VA 
examiner did note in September 1999 that normal range of 
motion was 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  Given these range of motion findings upon VA 
examination in October 1997, the Board finds that there is 
evidence of limited range of motion of the veteran's left 
ankle.  This limited range of motion, coupled with the 
finding of moderate objective pain upon range of motion 
testing in October 1997, equates to evidence of marked 
limitation of motion of the veteran's left ankle.  See DeLuca 
v. Brown, supra.

In reaching this determination, the Board has considered the 
veteran's functional impairment and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  In assigning the maximum 
evaluation provided for under Diagnostic Code 5271, the 
veteran has been compensated to the extent contemplated by VA 
regulation, absent clinical evidence suggesting or indicating 
ankylosis of the left ankle.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5270 (2000).


ORDER

A 20 percent disability rating is granted for the veteran's 
chronic neck strain, status post fracture of the right 
clavicle, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.

An evaluation in excess of 30 percent for the veteran's PTSD 
is denied.

A 20 percent disability rating is granted for the veteran's 
residuals of a left ankle fracture, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.


REMAND

The Board finds that additional development and 
readjudication of the claim for service connection for 
degenerative arthritis of the lumbar spine is warranted.  In 
rating decision of June 1998, the RO denied the claim on the 
basis that there was no link to service.  In the June 1999 
Statement of the Case, the RO informed the veteran that this 
claim was not well grounded because there was no record of an 
injury or treatment in service for the lumbar spine.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that in the veteran's July 1997 
claim, he raised the claim of service connection for a low 
back disability secondary to his ankle disability.  It does 
not appear that the RO has adjudicated a claim for service 
connection for the low back disability secondary to the 
service-connected left ankle disability.  Moreover, there is 
no medical opinion as to whether the low back disability is 
aggravated by a service-connected disability.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran is entitled to service connection and 
compensation for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  A medical opinion as 
to this matter is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and VBA Fast Letter 
00-92 (December 13, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  In particular, the RO should make 
arrangements for the veteran to undergo a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his lumbar spine disability.  
The claims folder and a copy of this 
decision should be made available to the 
examiner.  The examiner is requested to 
note on the examination report whether 
the veteran's claims folder was reviewed.  
All pertinent tests should be completed, 
to include x-rays of the lumbar spine.  
The examiner is requested to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
lumbar spine disability is related to 
service, or a service-connected 
disability.  In addition, the examiner is 
requested to opine whether any service-
connected disability aggravates the 
veteran's lumbar spine disability.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

